Order, Supreme Court, Bronx County (Barry Salman, J.), entered February 6, 1997, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS Court properly denied summary judgment since the affidavits and testimony of the various medical experts demonstrate that, at the very least, a triable issue of fact exists as to whether the DPT injections were contraindicated, and as to whether such injections proximately caused plaintiffs brain damage and mental retardation (see, Farkas v Saary, 191 AD2d 178).
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.